DETAILED ADVISORY ACTION
1.	Applicant’s AFCP response filed 1/14/2022 was received.  Although not entered, the proposed claim amendments have been considered as best as possible in the allotted time as detailed below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The abstract filed 1/14/2022 would overcome the prior Office Action objection.  

Claim Rejections - 35 USC § 112
3.	The rejection of claim 17, and thus dependent claims 18-20, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement would be overcome by entry of the amendment.   
	It is noted here that based on the Examiner’s understanding of the quoted portions of the specification, the “first active material” and the “second active material” of each of the anode and cathode (independently) may be identical to one another in form and composition with the difference being the thickness of the regions (or other differences not related to the form or composition of the active material), or may be different from one another in form and/or composition.  The comments are made for clarity of the record.  
Examiner Comments on Proposed Language
4.	It is noted that “adjacent to” is not particularly limiting in terms of the required positioning of the given regions relative to one another as it is broadly defined as:
	“not distant : nearby” – Merriam-Webster Online dictionary, https://www.merriam-webster.com/dictionary/adjacent 
	“Close to; lying near” – The American Heritage dictionary, https://www.ahdictionary.com/word/search.html?q=adjacent 
	“next to or near something else” – Macmillan dictionary, https://www.macmillandictionary.com/dictionary/american/adjacent 
	“laying near or close by, but not necessarily connected” -Your Dictionary, https://www.yourdictionary.com/adjacent 

This interpretation is further evident from at least dependent claim 19 where the anode further comprises a third anode region and/or a fourth anode region, wherein the third anode region as further expanded upon in the specification (P79 of the PGPUB) includes a “second anode edge region” (Fig. 2).  In other words, the sequence of regions as further defined in the specification would be as follows with the alternative terminology as also utilized in the specification shown below in conjunction with an Examiner annotated/altered figure (based on Fig. 2 and adding 5a and 5b):  
       First anode region – second anode region –    third anode region –    uncoated region
         (body region 1) - (first edge region 5a)  -   (second edge region 5b) – empty foil region 2

    PNG
    media_image1.png
    229
    337
    media_image1.png
    Greyscale


Accordingly, the Examiner highly recommends further limitations with respect to the specific regions relative to one another as “adjacent to” is not particularly limiting.

5.	It is noted that the claims do not define the given anode regions and cathode regions with respect to one another in terms of position.  For example, there is no requirement in terms of how the first anode region is spatially relative to the first cathode region, and there is no requirement in terms of how the second anode region is spatially relative to the second cathode region which opens the prior art to many interpretations of the what the given regions may be.  It is recommended that limitations correlating a given anode region to a given cathode region are also provided.  
	It is respectfully requested that any future amendments include comments specifically citing support for any amendments made to the claims [see MPEP 2163, section 3(b); MPEP § 714.02; MPEP § 2163.06; See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007)]:  “With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.” and  "Applicant should ... specifically point out the support for any amendments made to the disclosure." 



Claim Rejections - 35 USC § 102
6.	The rejection of at least claim 17 under 35 U.S.C. 102(a)(1) as being anticipated by Takahata et al. (US 2014/0248528) would be maintained.  It is noted that time did not permit review of the dependent claims in conjunction with the proposed amendments.
	With respect to what the uncoated region of the anode substrate and uncoated region of the cathode substrate, these regions could be those pointed to below, which in conjunction with the second interpretation or third interpretation presented in the prior Office Action, meets the claim.

    PNG
    media_image2.png
    632
    768
    media_image2.png
    Greyscale

7.	The rejection of claims 17-20 under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2018/0366786) would be maintained. 
	Applicant argues that the rejection is overcome because claim 17 has been amended to clarify the relationship of the regions (page 15 of the response as filed):

    PNG
    media_image3.png
    147
    662
    media_image3.png
    Greyscale

near something else,” or “laying near or close by, but not necessarily connected” (corresponding dictionaries listed above).  Note this interpretation is further evident from at least dependent claim 19 and the corresponding disclosure (detailed above; not repeated here).
	Accordingly, based on these definitions and corresponding interpretation within the instant disclosure, the regions as relied upon within Fujii are considered “adjacent to” the respective entity defined within the claim.  Thus, the rejection would be maintained and the 
Examiner highly recommends further limitations with respect to the specific regions relative to one another as “adjacent to” is not particularly limiting.  
Furthermore, it is respectfully noted that if further limitations are provided to define the regions relative to one another within the independent claim, care should be taken to make sure the dependent claims are still within the scope of the independent claim (e.g., at least claim 19 in terms of the third and/or fourth anode regions and claim 20 in terms of the third and/or fourth regions being capable of being implemented in whatever required configuration the independent claim presents) or cancelled if not within the scope of the independent claim.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729